COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
BABAK KEYVAN,                                              )
                                                                              )               No.  08-01-00093-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )            
County Court at Law #6
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20000C07322)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a), which states that:
(a)        At any time before the appellate court=s decision, the appellate court may
dismiss the appeal if the party that appealed withdraws its notice of appealBby filing a written withdrawal in
duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An
appellant must personally sign the written withdrawal.
 




Appellant and his
attorney have filed and signed the motion to dismiss.  Appellant having complied with the
requirements of Rule 42.2(a), the Court has considered this cause on Appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
 
 
December
19, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 5
Larsen, J., Chew, J., and Preslar, C.J. (Ret.)
Preslar, C.J. (Ret.)(Sitting by Assignment)